DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 3 Nov 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Jul 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 7 Jul 2022.

Status of the Claims
Canceled: 1–17 and 25
Examined herein: 18–24, 26–32

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 13/843297 and 11/632746 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Canadian Application No. CA2475240 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 20 Jul 2004.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Withdrawn Rejections
The rejection of claims 18–32 under 35 USC § 103 over Bellet, Duveneck, Pawlak and Lamont is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches that the analyte is hCG (Reply of 7 Jul 2022, p. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 21–24 and 28–32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, et al. (WO 03/031976; previously cited); Piasio, et al. (US 4,098,876; previously cited); and Neumann, et al. (US 6,184,042).
Claim 18 is directed to a method comprising
(a)	"introducing the sample into a solution …"
(b)	"introducing the sample solution onto an assay device …"
(i)	"wherein the surface comprises printed thereon multiple arrays of calibration dots …"
(ii)	"wherein the surface further comprises printed thereon a multiple arrays of test dots …"
(iii)	"wherein the first reagent is present in the solution in excess …"
(iv)	"wherein the arrays of test dots and the arrays of calibration dots are present together …"
(v)	"wherein the test dots and the calibration dots are in fluid contact with each other …"
(c)	"binding the first reagent in the solution to the analyte …"
(d)	"measuring an intensity of the detectable marker in each of the calibration dots"
(e)	"preparing a calibration curve …"
(f)	"measuring an intensity of the detectable marker in the test dots …"
(g)	"calculating an amount of analyte present in the test dots …"
Claim 18 is directed to a method having a subset of these limitations, and wherein the label is a fluorescent label.
With respect to claims 18 and 32, Lamont teaches a quantitative solid-phase immunoassay comprising:
(a)	—
(b)	"contacting [a] sample with a device that comprises one or more first reaction sites which comprise a first ligand having affinity for the first analyte, and a series of second reaction sites each comprising different known concentrations of an immobilised second analyte" (p. 2, ll. 16–19); "the first and second analytes may be the same" (p. 2, ll. 28–29); the device comprising:
(i)	"series of second reaction sites with different known concentrations of [the] second analyte" (p. 2, ll. 9–10)
(ii)	"array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9)
(iii)	"removing any unbound second and third ligands" (p. 2, l. 24), which suggests that the labeled ligands are present in excess relative to the analytes to which they bind
(iv)	"placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample, reduces the need for separate supports and allows all reactions to be initiated together" (p. 3, ll. 8–11)
(v)	"each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17)
(c)	"contacting the device with a second ligand that is detectably labelled and which has affinity for the first analyte, and a third ligand that is detectably labelled and which has affinity for the second analyte" (p. 2, ll. 21–23)
(d,f)	"measuring the amount of second and third ligands bound onto the support" (p. 2, l. 25); the "second ligand" binds to the analyte from the sample, and the third ligand binds to the analyte in the calibration arrays (p. 2, ll. 21–23), but in the case where the analyte in the sample and the immobilized analyte in the calibration spots on the array are the same analyte, then the second and third ligands are in fact the same ligand; Lamont shows that the measurements are obtained from photomicrographs of the entire array (e.g. Figs. 1–4)
(e)	"measurement of the third ligand is used to establish a calibration curve …"
(g)	"… used to determine the amount of first analyte present in the sample" (p. 2, l. 27); again, placing arrays for other analytes on the same device necessitates repeating the quantification steps for each analyte (e.g. p. 7, ll. 14–17)
Lamont teaches a "forward sandwich" immunoassay in which the assay device is incubated with the sample, then washed, then incubated with the labeled antibodies; the instant claims are directed to a "reverse sandwich" immunoassay in which the sample is incubated with labeled antibodies, then the sample of labeled analytes is incubated with the assay device.
Piasio teaches reverse sandwich immunoassays on solid substrates, in which the sample and labeled antibody are incubated together, then the sample/labeling solution is incubated with the immobilized capture antibody (3:14–17), as in steps (a) and (b).  The amount of the labeled captured analytes are then measured and standard curves can be used to determine the concentration of each analyte in the sample (5:21–6:9).  Piasio further teaches that "the incubation medium may contain free label in excess of that required to complex with the antigen" (5:6–8), consistent with the teaching of excess labeled antibody in Lamont.  Piasio teaches that "by reversing the steps of known solid phase sandwich assays, we have found that a higher degree of sensitivity is possible and additionally tedius [sic] and time consuming intermediate wash step is eliminated" (2:50–54), and that the reverse sandwich immunoassay is otherwise a straightforward replacement for a forward sandwich immunoassay (3:14–45).
Lamont teaches that multiplex detection is advantageous and that it can be accomplished using a labeled antibody specific for each antigen.  Neither the labeled antibodies nor the capture antibodies on the substrate will cross-react with each other or other analytes.  So the combination of Lamont and Piasio suggests that a microarray reverse sandwich immunoassay can advantageously be performed by adding labeled antibodies for each antigen to the sample solution at the same time, thereby forming multiple labeled analytes in the same detection mixture that can be incubated with the capture antibodies on the substrate and detected simultaneously.
Neither Lamont nor Piasio teaches that the analyte is hCG, or that the calibration curve ranges from 280 to 37,600 mIU/mL.
Neumann teaches "a method for the immunological determination of an analyte according to the sandwich assay principle and suitable binding substances for this" (1:5–8).  Neumann teaches that "in this method a first soluble antibody is directly or indirectly coupled to a signal-generating system i.e. a label whereas a second antibody (in a heterogeneous assay) is present coupled to a solid phase" (1:16–19).  Neumann further teaches that "in a heterogeneous sandwich assay format the soluble antibody and the solid phase antibody are present in an excess relative to the analyte to be determined so that the sandwich complexes can be formed and also detected essentially completely" (1:41–45).
Neumann further teaches that this assay can quantify hCG in the range from <0.1 mIU/mL to 12,000 mIU/mL (7:51–57).  "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (MPEP 2144.05).  Here, the claimed assay range of 280 to 57,600 mIU/mL overlaps with the disclosed prior art range of 0.1 to 12,000 mIU/mL.
With respect to claim 19, Piasio (3:15–17) and Neumann (1:12–16) both teach that sandwich immunoassays use an immobilized capture antibody and a labeled antibody.
With respect to claims 21 and 22, Lamont teaches that "The support material used in the invention may be any suitable size or shape, preferably less than 2 cm2, more preferably about or less than 1 cm2. The discrete reaction sites may be positioned in any conventional way. Preferably, the reaction sites are separated by less than 200 μm, more preferably less than 100 μm, and most preferably 10–15 μm" (p. 3, l. 30 – p. 4, l. 3).
With respect to claim 23, Lamont teaches 2D arrays (Figs. 1–4).
With respect to claim 24, Lamont teaches that "support material has preferably a flat, planar surface onto which the analytes are to be immobilized" (p. 4, ll. 3–4)
With respect to claims 28–31, Lamont teaches that the assay device can include multiple arrays that measure the same analyte in replicates, or measure different analytes (p. 7, ll. 1–26).
An invention would have been obvious to one of ordinary skill in the art if some motivation or teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to use a reverse sandwich immunoassay with the device of Lamont, instead of a forward sandwich immunoassay, because Piasio teaches that a reverse sandwich immunoassay is more sensitive and advantageously eliminates a tedious washing step.  Given that Piasio teaches that the reverse assay is a straightforward replacement for the forward assay, said practitioner would have readily predicted that the modification would successfully result in an assay as described.
Said practitioner also would have followed the teachings of Neumann and used the immunoassay device of Lamont and Piasio to measure hCG, as taught by Neumann, because Lamont teaches that this device is advantageous for performing quantitative immunoassays.  Given that all of Lamont, Piasio and Neumann are directed to sandwich immunoassays, that Lamont teaches that the device can be used to perform any kind of immunoassay, and that Neumann teaches that a solid-phase sandwich immunoassay is particularly advantageous for quantifying hCG in a sample, said practitioner would have readily predicted that the combination would successfully result in a method of quantifying hCG in a sample using a device as described.
The inventions are therefore prima facie obvious.

Claims 20–22, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, Piasio and Neumann as applied to claim 18 above, and further in view of Pawlak, et al. (US 2003/0148542; previously cited).
The combination of Lamont, Piasio and Neumann teaches a method of performing a quantitative immunoassay using a device with arrays of immobilized analytes and capture antibodies, but does not teach that the assay device has the features recited in claims 20, 26 or 27.
Pawlak teaches an assay device in which "biological or biochemical or synthetic recognition elements are immobilized in discrete (laterally separated) measurement areas" (0053), and that the assay device includes "sample compartments [i.e. wells] comprising each one or more measurement areas or segments or arrays of measurement areas" (0068; see also Fig. 1).  Hence, Pawlak teaches that any combination of measurement areas or arrays or segments thereof can be printed on or immobilized in a single compartment or well of an assay device.  Pawlak further teaches
[It is] possible to immobilize the biological or biochemical or synthetic recognition elements applied for the analyte detection at known, but different local concentration in the measurement areas dedicated for calibration purposes. … [I]t is in principal possible to generate such a standard curve representing the binding activity and the multitude of binding events between an analyte and its recognition elements by application of a single calibration solution on an array with recognition elements provided at a different immobilization density. (0103)

With respect to claim 20, Pawlak teaches that the microplate (the "assay device") includes flow channels (the "loading portion") and a sensor platform (the "reading portion") to which the reagents and analytes are attached (0071).
With respect to claims 21 and 22, Pawlak teaches spots that are 220 µm in diameter (0183).
With respect to claims 26 and 27, Pawlak teaches four to seven replicates of each spot (0184).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Pawlak, and included any or all of the aforementioned features in the device of Lamont, Piasio and Neumann.  Given that both Pawlak and the combination of Lamont, Piasio and Neumann are directed to solid-phase immunoassays, said practitioner would have readily predicted that the combination would successfully result in a method of performing an immunoassay as claimed.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631